Citation Nr: 0213425	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-00 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota, and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of 
compression fractures of T-11, T-12, and L-2, to include 
arthritis of the thoracic spine and degenerative disc disease 
of L2.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from February 1957 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
St. Paul, Minnesota, Department of Veterans Affairs (VA), 
Regional Office (RO) and Insurance Center.

The veteran is represented by the Minnesota Department of 
Veterans Affairs.  Correspondence issued throughout the 
pendency of his appeal, including the Statement of the Case 
issued in April 2000, reflects that this service organization 
received a copy of VA notices issued to the veteran.  The 
service organization has also submitted letters on the 
veteran's behalf.  In May 2002, the RO asked the veteran's 
representative to submit a VA Form 646, prior to its 
transferring the case to the Board.  See Routing and 
Transmittal Slip dated May 3, 2002.  The representative did 
not respond.  In August 2002, the veteran's case was 
transferred to the Board for review.  The letter reflects 
that the representative was apprised of such.  Thus far, the 
representative still has not responded.  Given the foregoing, 
the Board finds that the veteran's representative has been 
provided with ample opportunity to furnish any statement on 
the veteran's behalf but has chosen not to do so.  
Accordingly, no additional action in this regard is 
warranted. 


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.

2.  The veteran's headaches are related to the service-
connected residuals of a cervical spine sprain disability. 

3.  Current disability due to compression fractures of T-11, 
T-12, and L-2 is not present, and the medical evidence does 
not demonstrate that the veteran's arthritis of the thoracic 
spine and degenerative disc disease of L-2 are service 
related.


CONCLUSIONS OF LAW

1.  A chronic headache disability is proximately due to the 
service-connected cervical spine sprain disability.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a)).

2.  Residuals of compression fractures of T-11, T-12, and L-
2, to include arthritis of the thoracic spine and 
degenerative disc disease of L-2, were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  Rating decisions, a statement of the case, a 
supplemental statement of the case, and VA letters to the 
veteran, apprised him of the law applicable in adjudicating 
the appeal, the reasons and bases for the VA decisions, and 
the information and evidence needed to substantiate the 
claims.  Specifically, in compliance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), an April 24, 2001, RO 
letter apprised the veteran of the development the VA would 
attempt to perform, and the evidence the veteran needed to 
provide.  The correspondence reflects that the veteran's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  As such, 
the Board finds that the correspondence clearly satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there is any private treatment reports 
that could be obtained.  The veteran has been afforded a VA 
examination in relation to the status of matters at issue.  
The duty to assist has been fulfilled.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The veteran seeks service connection for headaches and 
disabilities of the thoracic and lumbar vertebrae.  
Applicable law and regulation provide that service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by active service 
(38 U.S.C.A. § 1131); for arthritis if manifest to a degree 
of 10 percent or more within one year from the date of 
separation from such service (38 U.S.C.A. §§ 1101, 1112, 
1113, 1137, and 38 C.F.R. §§ 3.307, 3.309); or for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service (38 C.F.R. § 3.303(d)).

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995); see also 
38 C.F.R. § 3.304(f) (service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter).

Service connection based on chronicity may be established 
when (1) the chronic condition is observed during service, 
(2) continuity of symptomatology is demonstrated thereafter 
and (3) competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 489 
(1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Headaches

The veteran seeks service connection for headaches.  By 
rating decision dated in August 1966, service connection was 
established for cervical spine sprain with unspecified 
residuals.  A headache disability was not specifically 
identified as included among the service-connected cervical 
spine sprain residuals.  The veteran avers that he 
experiences headaches as a result of the service-connected 
residuals of a cervical spine sprain disability.  In view of 
the foregoing, the Board considers the matter as unresolved, 
and accepts jurisdiction of the appeal.

The medical evidence supports the veteran's assertions.  The 
probative and persuasive evidence establishes that the 
veteran's headaches are related to the service-connected 
cervical spine strain disability.  In this regard, it is 
noted that on VA orthopedic examination in August 1966, the 
veteran reportedly had episodes of a stiff neck which 
manifested into headaches.  After examination, the diagnoses 
included cervical spine sprain with residuals.  Moreover, 
regarding the question of whether the cervical spine sprain 
is the etiological factor for the headaches, the examiner 
stated that it was.  He found that the veteran's severe 
muscle spasms in the cervical spine caused his headaches.  In 
addition, while on VA neurologic examination in August 1966, 
the examiner found no objective deficit to the central or 
peripheral nervous system, he noted that the veteran's 
headaches were related to the original strain and that the 
headaches were the result of muscular tension in the 
posterior cervical muscles.  The diagnoses included history 
of cervical strain with residual recurrent tension 
cephalalgia.  

The record also reflects that, by history and currently, the 
veteran has complained of headaches associated with his 
cervical spine sprain.  The veteran's complaints are 
documented on VA examination in April 1971; on VA outpatient 
treatment reports dated in April 1996 and in September 1997; 
and on VA examination in September 1999.  The record also 
reflects that on VA examination in May 2001, the diagnosis 
was chronic cervical strain with recurrent acute headache 
episodes, onset 1958 with gradual worsening over the years 
probably due to some chronic whiplash problem.  

The Board is cognizant of the negative evidence of record.  
On VA neurology examination in November 2001, after reviewing 
the veteran's claims folder and the veteran's complaints of 
having intermittent headaches on and off since being involved 
in an automobile accident in 1958, the examiner reported that 
neurologic examination was normal.  The examiner also found 
that while the veteran claimed that his headaches were 
brought on by his in-service neck injury, there were no 
records to support this and no positive findings on 
examination to support any injury to the neck or back.  The 
examiner added while the veteran had been seen by consultants 
who had accepted his story of neck injury causing his 
headaches, it was difficult for him to medically justify any 
diagnosis based on historical factors not documented in the 
chart and without positive findings on examination.  The 
examiner stated that the veteran had pain in his neck that 
were muscular ligamentous strains and tension headaches 
rather than any organic problems secondary to anything that 
happened in 1958.  

The Board finds that the November 2001 medical opinion is of 
little or no probative value.  Contrary to the examiner's 
opinion, the service medical records show that the veteran 
complained of and received treatment for a cervical spine 
sprain in October 1958.  Moreover, the record reflects that 
the veteran has complained of pain and tenderness of the 
cervical spine with headaches on several occasions, and VA 
examiners in August 1966 and May 2001 related his headaches 
to the service-connected disability.  Thus, in addition to 
the veteran's service medical records showing complaints of 
tenderness of the cervical spine, there is medical evidence 
demonstrating that the veteran incurred a neck injury during 
the 1958 automobile accident and etiologically relating his 
headaches to that injury.  Where the opinion of a medical 
examiner is inconsistent with the evidence of record, it is 
of little or no probative value and the Board is free to 
reject such opinion. Curry v. Brown, 7 Vet. App. 59 (1994); 
Wood v. Derwinski, 1 Vet. App. 406 (1991).  

Here, the probative and persuasive evidence establishes that 
the veteran's headaches are related to the service-connected 
cervical spine strain disability.  The criteria for service 
connection have been met, and the appeal is granted.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.

Thoracic and Lumbar Spine 

The veteran also seeks service connection for residuals of 
compression fractures of T-11, T-12, and L-2, as well as 
arthritis of the thoracic spine and degenerative disc disease 
at L-2.  He essentially maintains that his injuries were 
incurred in an October 1958 motor vehicle accident.  Of note, 
service connection for residuals of a compression fracture of 
L-1 is in effect.

For this matter, the probative and persuasive evidence does 
not support the veteran's claim.  The medical evidence fails 
to demonstrate current disability due to compression 
fractures of T-11, T-12, and L-2 and fails to demonstrate 
that the veteran's arthritis of the thoracic spine and 
degenerative disc disease of L-2 are related to active 
service.

The Board recognizes findings detailed in the veteran's 
service medical records.  The service medical records show in 
October 1958 the veteran was involved in an automobile 
accident while on authorized leave from his command.  The 
reports reflect that the veteran was initially admitted to 
Rice Memorial Hospital with diagnoses of compression 
fractures of the vertebra at L-1, L-2, T-11, and T-12.  The 
veteran was then transferred to the U.S. Naval Air Station in 
Minneapolis, Minnesota.  Physical examination, at that time, 
revealed that the thoracic and lumbar spines could not be 
examined because of the body cast and there were no 
neurological changes listed.  The veteran was transferred to 
the United States Naval Hospital in Great Lakes, Illinois, 
for treatment and disposition.  A November 1958 clinical 
record from that facility indicates that x-ray examination of 
the lumbar spine revealed a minimal compression fracture of 
the superior plate of L-1, in excellent position and 
alignment.  The veteran remained in a plaster body cast until 
January 1959.  X-rays taken in 1959 revealed that the 
fracture was clinically healed.  In February 1959, the 
veteran appeared before the Medical Board.  The diagnoses 
were fracture, compression, vertebra, T-11, T-12, and L-1 
without artery or nerve involvement.  The veteran was 
returned to duty.  However, thereafter the veteran continued 
to complaint of pain.  The veteran was rehospitalized in 
March 1959 and in June 1959.  In March 1959, physical 
examination was normal, except for complaints of aches of the 
back and very questionable slight spasm of the right 
paravertebral muscles.  Neurological examination was normal.  
X-rays showed minimal anterior compression of the bodies of 
T-11, T-12, and L-1.  X-ray findings recorded in June 1959 
were essentially similar.  The veteran was medically 
discharge from service.

However, the post-service medical evidence fails to 
demonstrate evidence of disability due to compression 
fractures of T-11, T-12, and L-2, and fails to demonstrate 
that the veteran's arthritis of the thoracic spine and 
degenerative disc disease at L-2 were incurred in service, 
became manifest to a compensable degree within a year of 
active service, or related to any events of service.  

On VA examination in December 1958, x-rays of the thoracic 
spine were normal and x-rays of the lumbar spine revealed a 
very mild anterior wedging of the body of L-1.  The lumbar 
spine was otherwise normal.  

On VA examination in January 1964, orthopedic examination was 
essentially free of objective findings.  X-rays of the dorsal 
and lumbar spines revealed alignment and spacing of dorsal 
and lumbar vertebral bodies and intervertebral as normal.  
The diagnosis was compression fracture of L-1 with residuals.  
No other spinal disabilities were noted.  

On VA orthopedic examination in August 1966, objective 
findings, in part, revealed that the silhouette and contour 
of the dorsal and lumbar spine were normal with a good range 
of movement and no localized muscle findings.  X-rays of the 
dorsal, lumbar and cervical spine were normal.  The diagnoses 
were fracture of the L-1 vertebra with residuals and cervical 
spine sprain with residuals.  Again, no other disabilities of 
the thoracic or lumbar spine were noted.  

On neurologic examination in August 1966, the diagnoses 
included a history of spinal injury with minor fracture of 
the compression variety of the lower thoracic and first 
lumbar vertebra without neurologic deficit.  However, as 
previously noted, x-ray studies conducted at that time were 
normal.  Moreover, on VA examination in April 1971, findings 
associated with the lumbar spine were normal and x-rays 
showed normal dorsal vertebral bodies and intervertebral disc 
spaces.  X-rays of the lumbar spine showed very minimal 
wedging of L1; otherwise, findings were normal.  The 
diagnosis was sprain cervical spine and history of 
compression fracture, first lumbar vertebra.  

VA outpatient treatment report from April 1996 through July 
1999 show that an x-ray report of a lumbar spine dated in 
April 1996 shows minimal degenerative changes of the 
lumbosacral spine without spondylolisthesis.  Also of record 
is a May 2001 x-ray report which reveals anterior wedging of 
L-1 likely chronic; moderate degenerative arthritis; and 
prominent hypertrophic spur of the superior aspect of the 
right sacroiliac joint.  No reference to service or any event 
of service was made.

On VA examinations in November 2001, neurological examination 
revealed essentially normal findings.  X-rays of the lumbar 
spine showed degenerative disc disease, L1-L4, with minimal 
retrolisthesis, L5-S1.  X-rays of the thoracic spine showed 
mild spurring of the lower thoracic spine.  Diagnoses 
recorded on orthopedic examination included degenerative 
arthritis of the thoracic spine and degenerative disease of 
the lumbar spine at levels L1-L4 with minimal retrolisthesis 
at L5-S1.  The veteran's disabilities were not attributed to 
active service.  

As demonstrated, the medical evidence does not support the 
veteran's claim of entitlement to service connection for 
compression fractures of T-11, T-12, and L-2, to include 
residuals of arthritis of the thoracic spine and degenerative 
disc disease of L2.  Despite findings recorded in the 
veteran's service medical records, the current medical 
evidence does not establish the presence of chronic 
disability due to compression fractures of T-11, T-12, and L-
2.  Additionally, while the record confirms the presence of 
arthritis and degenerative disc disease of the thoracic and 
lumbar spine, it also shows that these degenerative changes 
were initially documented in April 1996, many years post 
service, and it fails to etiologically relate the 
disabilities to active service.  The veteran's assertions, 
without supporting medical evidence, are insufficient to 
establish service connection.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As such, the preponderance of the evidence weighs against the 
veteran's claim, and the appeal is denied.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303, 3.307, 
3.309.


ORDER

Service connection for headaches, residuals of cervical spine 
sprain, is granted.

Entitlement to service connection for compression fractures 
of T-11, T-12, and L-2, to include residuals claimed as 
arthritis of the thoracic spine and degenerative disc disease 
of L2 is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

